DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–11 is/are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Claim(s) 1–11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "measured values of whiteness index of a plurality of arbitrarily selected portions" in lines 4–5. Claim 1 has previously recited the limitation "the whiteness index being defined in E313 of the American Standards Test Method" in line 2–3. It is unclear if "whiteness index" recited in line 5 if further limiting "the whiteness index" recited in lines 2–3.
Claims 2–8 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–8 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the nonaqueous electrolyte secondary battery porous layer according to claim 1" and includes all the limitations of claim 1. Therefore, claim 9 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the nonaqueous electrolyte secondary battery porous layer according to claim 1" and includes all the limitations of claim 1. Therefore, claim 10 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the nonaqueous electrolyte secondary battery laminated separator according to claim 9" and includes all the limitations of claim 9. Therefore, claim 11 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1–11 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1–10 of copending Application No. 16/848,883 (US 2020/0335750 A1, herein after the reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1–10 of copending Application No. 16/848,883 render obvious instant claims 1–11.
Regarding claim 1, the reference application discloses a nonaqueous electrolyte secondary battery porous layer,
wherein a standard deviation of whiteness index is 0.01 or more and 0.91 or less, the whiteness index being defined in E313 of the American Standards Test Methods (CL1/L11–20),
the standard deviation of whiteness index being calculated based on measured values of whiteness index for a plurality of arbitrarily selected portions on a surface of the nonaqueous electrolyte secondary battery porous layer, the measured values of whiteness index being obtained by irradiating the plurality of arbitrarily selected portions with light (CL1/L7–10).
Although the reference application does not explicitly disclose a range of 0.15 or more and 0.91 or less, the reference application does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 2, the reference application discloses all claim limitations set forth above and further discloses a nonaqueous electrolyte secondary battery porous layer, comprising:
one or more resins selected from the group consisting of polyolefin, a (meth)acrylate resin, a fluorine-containing resin, a polyamide resin, a polyester resin, and a water-soluble polymer (CL3/L2–7).
Regarding claim 3, the reference application discloses all claim limitations set forth above and further discloses a nonaqueous electrolyte secondary battery porous layer, comprising:
a polyamide resin (CL4/L2–4).
Regarding claim 4, the reference application discloses all claim limitations set forth above and further discloses a nonaqueous electrolyte secondary battery porous layer:
wherein the polyamide resin is an aramid resin (CL5/L2–3).
Regarding claim 5, the reference application discloses all claim limitations set forth above and further discloses a nonaqueous electrolyte secondary battery porous layer:
wherein the aramid resin is one or more aramid resins selected from the group consisting of poly(paraphenylene terephthalamide), poly(metaphenylene terephthalamide), and a paraphenylene terephthalamide/metaphenylene terephthalamide copolymer (CL6/L2–7).
Regarding claim 6, the reference application discloses all claim limitations set forth above and further discloses a nonaqueous electrolyte secondary battery porous layer, comprising:
a heat-resistant filler (CL7/L2–4).
Regarding claim 7, the reference application discloses all claim limitations set forth above and further discloses a nonaqueous electrolyte secondary battery porous layer:
wherein the heat-resistant filler contains an inorganic filler (CL8/L2–3).
Regarding claim 8, the reference application discloses all claim limitations set forth above and further discloses a nonaqueous electrolyte secondary battery porous layer:
wherein the inorganic filler contains one or more inorganic substances selected from the group consisting of alumina, boehmite, aluminum hydroxide, magnesium hydroxide, magnesium oxide, titanium oxide, and silica (CL/L2–6).
Regarding claim 9, the reference application discloses nonaqueous electrolyte secondary battery laminated separator, wherein a nonaqueous electrolyte secondary battery porous layer is stacked on one surface or both surfaces of a polyolefin porous film (CL1/L1–6),
wherein a standard deviation of whiteness index is 0.01 or more and 0.91 or less, the whiteness index being defined in E313 of the American Standards Test Methods (CL1/L11–20),
the standard deviation of whiteness index being calculated based on measured values of whiteness index for a plurality of arbitrarily selected portions on a surface of the nonaqueous electrolyte secondary battery porous layer, the measured values of whiteness index being obtained by irradiating the plurality of arbitrarily selected portions with light (CL1/L7–10).
Although the reference application does not explicitly disclose a range of 0.15 or more and 0.91 or less, the reference application does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 10, the reference application discloses a nonaqueous electrolyte secondary battery comprising a nonaqueous electrolyte secondary battery porous layer (CL10/L1–3),
wherein a standard deviation of whiteness index is 0.01 or more and 0.91 or less, the whiteness index being defined in E313 of the American Standards Test Methods (CL1/L11–20),
the standard deviation of whiteness index being calculated based on measured values of whiteness index for a plurality of arbitrarily selected portions on a surface of the nonaqueous electrolyte secondary battery porous layer, the measured values of whiteness index being obtained by irradiating the plurality of arbitrarily selected portions with light (CL1/L7–10).
Although the reference application does not explicitly disclose a range of 0.15 or more and 0.91 or less, the reference application does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 11, the reference application discloses a nonaqueous electrolyte secondary battery comprising a nonaqueous electrolyte secondary battery laminated separator comprising a nonaqueous electrolyte secondary battery porous layer stacked on one surface or both surfaces of a polyolefin porous film (CL10/L1–3),
wherein a standard deviation of whiteness index is 0.01 or more and 0.91 or less, the whiteness index being defined in E313 of the American Standards Test Methods (CL1/L11–20),
the standard deviation of whiteness index being calculated based on measured values of whiteness index for a plurality of arbitrarily selected portions on a surface of the nonaqueous electrolyte secondary battery porous layer, the measured values of whiteness index being obtained by irradiating the plurality of arbitrarily selected portions with light (CL1/L7–10).
Although the reference application does not explicitly disclose a range of 0.15 or more and 0.91 or less, the reference application does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1–11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki (US 2017/0155119 A1) discloses a nonaqueous electrolyte secondary battery porous layer, wherein a whiteness index being defined in E313 of the American Standards Test Methods, the standard deviation of whiteness index being calculated based on measured values of whiteness index for a plurality of arbitrarily selected portions on a surface of the nonaqueous electrolyte secondary battery porous layer, the measured values of whiteness index being obtained by irradiating the plurality of arbitrarily selected portions with light (see white index, [0020]).
Ogata (US 2017/0365836 A1) discloses a nonaqueous electrolyte secondary battery porous layer, wherein a whiteness index being defined in E313 of the American Standards Test Methods, the standard deviation of whiteness index being calculated based on measured values of whiteness index for a plurality of arbitrarily selected portions on a surface of the nonaqueous electrolyte secondary battery porous layer, the measured values of whiteness index being obtained by irradiating the plurality of arbitrarily selected portions with light (see white index, [0019]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725